Exhibit 10.5

CSW INDUSTRIALS, INC.

Form of Incentive Stock Option Right Award Agreement

WHEREAS, Capital Southwest Corporation (“Capital Southwest”) and
[                    ] (the “Participant”) currently are parties to an Incentive
Stock Option Agreement, dated [                    ], whereby Capital Southwest
granted an incentive option to purchase shares of common stock of Capital
Southwest (the “Capital Southwest Award”) to the Participant under the Capital
Southwest Corporation 2009 Stock Incentive Plan (the “Capital Southwest Plan”);

WHEREAS, effective as of 11:59 p.m. Central Time on September 30, 2015, Capital
Southwest separated its industrial products, coatings, sealants, and adhesives
and specialty chemicals businesses from its other businesses through a spin-off
of those businesses to its stockholders, which resulted in the distribution of
100% of the outstanding stock in CSW Industrials, Inc. (the “Company”) to the
holders of common stock of Capital Southwest (the “Share Distribution”);

WHEREAS, the Capital Southwest Award is being adjusted in connection with the
Share Distribution and such adjustment includes granting an incentive option to
purchase shares of the common stock of the Company (the “Replacement Award”);

WHEREAS, the Board of Directors of the Company has approved granting Replacement
Awards in connection with the Share Distribution; and

WHEREAS, pursuant to Section 23 of the CSW Industrials, Inc. 2015 Equity and
Incentive Compensation Plan (the “Plan”), the Company is authorized to issue
Replacement Awards to any holder of an equity compensation award granted under
the Capital Southwest Plan that remains outstanding immediately prior to the
Share Distribution.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, the Company hereby grants a Replacement Award to the Participant
as follows:

 

Date of Grant:    September 30, 2015 Name of Participant:   
[                            ] Number of Common Shares:    [                ]
Option Price:    $[        ] per Common Share Expiration Date:   
[                            ] Vesting Schedule:   
[                            ]

The Company hereby awards to the Participant an Option Right under the Plan, for
the Option Price and number of Common Shares set forth above, effective as of
the Date of Grant specified above. This Option Right is intended to be, and
shall be treated as, an “incentive stock option” within the meaning of
Section 422 of the Code.

Unless otherwise provided herein, capitalized terms used in this Award Agreement
that are defined in the Plan and not defined herein shall have the meanings set
forth in the Plan. The terms and conditions of the Option Right granted hereby,
to the extent not controlled by the terms and conditions contained in the Plan,
are as follows:

 

1. No Right to Continued Employee Status

Nothing contained in this Award Agreement shall confer upon Participant the
right to the continuation of his or her employee status, or to interfere with
the right of the Company or its Subsidiaries, as applicable, to terminate such
relationship.

 

2. Vesting of the Option Right

 

  (a) Each installment of the Option Right shall vest and become exercisable in
accordance with the Vesting Schedule set forth above if the Participant remains
employed by the Company or a Subsidiary through the applicable anniversary date
that such installment vests. Any unvested portion of the Option Right shall be
forfeited immediately upon the Participant’s termination of employment with the
Company and all Subsidiaries.

 

  (b) Notwithstanding anything in this Award Agreement or the Plan to the
contrary, the Option Right shall automatically vest in full and become
exercisable upon a Change in Control.

 

  (c) Notwithstanding anything in this Award Agreement or the Plan to the
contrary, employment with Capital Southwest or one of its subsidiaries after the
Share Distribution will be deemed to be employment with the Company under the
Plan, and a termination of service from Capital Southwest and all of its
subsidiaries after the Share Distribution will be deemed to be a termination of
service from the Company under the Plan, notwithstanding that Capital Southwest
ceases to be an Affiliate of the Company.

 

2



--------------------------------------------------------------------------------

3. Exercise; Transferability

 

  (a) Timing of Exercise. Any portion of the Option Right which vests and
becomes exercisable in accordance with Section 2 above, shall remain exercisable
as provided in this Section 3(a).

 

  a. If the Participant’s employment with the Company and all Subsidiaries
terminates due to his or her death or Disability, the vested portion of this
Option Right shall remain exercisable for six (6) months following such
termination of employment, or if earlier, until the Expiration Date. For
purposes of this Award Agreement, “Disability” shall have the meaning set forth
in Section 22(e)(3) of the Code.

 

  b. In the event of a Change in Control, this Option Right shall remain
exercisable until the Expiration Date.

 

  c. If the Company or a Subsidiary terminates the Participant’s employment for
Cause, the unexercised, vested portion of the Option Right shall expire
immediately upon the date of such termination. For purposes of this Award
Agreement, “Cause” means with respect to the Participant (A) the commission of
any act or acts of personal dishonesty intended to result in substantial
personal enrichment to the Participant to the detriment of the Company or any
Subsidiary; (B) conviction of, or entering into a plea of nolo contendere to, a
felony; (C) repeated failures to perform his or her responsibilities that are
demonstrably willful and deliberate, provided that such failures have continued
for more than ten (10) days following written notice from the Company or a
Subsidiary of its intent to terminate his or her employment based on such
failure; (D) intentional, repeated or continuing violation of any of the
applicable policies or procedures of the Company or any Subsidiary that occurs
or continues after notice to the Participant that he or she has violated such
policy or procedure; or (E) any material breach of a written covenant or
agreement with the Company or any Subsidiary, including the terms of the Plan or
any material breach of fiduciary duty to the Company, or any Subsidiary. For
purposes of this definition, the Participant shall be considered to have been
discharged for Cause if the Company or any Subsidiary determines within thirty
(30) days after his or her resignation or discharge that discharge for Cause was
warranted.

 

  d. If the Participant’s employment with the Company and all Subsidiaries
terminates for any reason other than as described in clauses (i), (ii), or
(iii) above, the vested portion of this Option Right shall remain exercisable
for one (1) month following the date of such termination, or if earlier, until
the Expiration Date.

 

  e. In the event the Participant’s employment with the Company and all
Subsidiaries does not terminate prior to the Expiration Date, the vested portion
of this Option Right shall remain exercisable until the Expiration Date.

 

3



--------------------------------------------------------------------------------

  (b) Exercise Method. This Option Right shall be exercised by (i) delivery to
the Company of a written notice of exercise stating the number of Common Shares
being purchased (in whole Common Shares only) and such other information set
forth on the form of Notice of Exercise attached to this Award Agreement as
Exhibit A and (ii) a check or cash in the amount of the Option Price of the
Shares covered by the notice (or such other consideration as has been approved
by the Committee consistent with the Plan).

 

  (c) Transferability. Unless otherwise required by law, this Option Right shall
not be assignable or transferable other than by will or by the laws of descent
and distribution, and may be exercised during the lifetime of the Participant
only by the Participant (or the Participant’s guardian or legal representative).

 

4. Modification, Extension and Renewal of Option Right

The Committee may modify, extend or renew this Option Right or accept its
surrender (to the extent not yet exercised) and authorize the granting of a new
option in substitution for it (to the extent not yet exercised), subject at all
times to the Plan, the Code, and other applicable laws. Notwithstanding the
foregoing provisions of this Section 4, no modification shall, without the
consent of the Participant, alter to the Participant’s detriment or impair any
rights of Participant under this Award Agreement except to the extent permitted
under the Plan.

 

5. Notices

Any notice required to be given pursuant to this Award Agreement or the Plan
shall be in writing and shall be deemed to be delivered upon receipt or, in the
case of notices by the Company, five (5) days after deposit in the U.S. mail,
postage prepaid, addressed to the Participant at the address last provided by
the Participant for his or her employee records.

 

6. Award Agreement Subject to Plan

This Award Agreement is made pursuant to the Plan and shall be interpreted to
comply therewith. Any provision of this Award Agreement inconsistent with the
Plan shall be considered void and replaced with the applicable provision of the
Plan.

 

7. Entire Agreement

This Award Agreement, together with the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement not expressly set forth in this Award Agreement shall
affect or be used to interpret, change or restrict the express terms and
provisions of this Award Agreement, provided, however, in any event, this Award
Agreement shall be subject to and governed by the Plan.

 

4



--------------------------------------------------------------------------------

8. Severability

In the event that one or more of the provisions of this Award Agreement shall be
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated shall be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof shall continue to be valid and fully
enforceable.

 

9. Electronic Delivery

The Company may, in its sole discretion, deliver any documents related to this
Option Right and the Participant’s participation in the Plan, or future awards
that may be granted under the Plan, by electronic means or request the
Participant’s consent to participate in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery
and, if requested, agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

10. Counterparts

This Award Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same agreement.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

CSW INDUSTRIALS, INC.

INCENTIVE STOCK OPTION RIGHT EXERCISE FORM

 

Date:   

 

   Attention:   

 

  

The undersigned hereby elects to exercise all or a portion of the Option Right
issued to him/her by CSW Industrials, Inc. (the “Company”) on September 30, 2015
and to purchase                      shares of common stock of the Company (the
“Common Shares”) at an exercise price of              Dollars ($        ) per
Common Share or an aggregate purchase price of              Dollars
($        ) (the “Option Price”). Pursuant to the terms of the Option Right, the
undersigned has delivered the Option Price herewith in full in cash or
                        .

Please issue a certificate or certificates representing said Common Shares in
the name of the undersigned.

 

By:   

 

   Typed Name:   

 

   Address:      